188 F.2d 673
KURZENv.MARZALL.
No. 10728.
United States Court of Appeals District of Columbia Circuit.
Argued March 7, 1951.
Decided March 29, 1951.

Sol Shappirio Washington D. C., and Hayden C. Covington, Brooklyn, N. Y., for appellant.
S. W. Cochran, United States Patent Office, Washington, D. C., with whom E. L. Reynolds, Solicitor, United States Patent Office, Washington, D. C., was on the brief, for appellee.
Before CLARK, PROCTOR, and BAZELON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the United States District Court for the District of Columbia. The District Court dismissed the appellant's complaint by which the appellant sought to have the court authorize the issuance of a design patent. The refusal of the patent by the Patent Office and the District Court was based upon lack of invention over the prior art.


2
The application involved in this proceeding discloses a design for a phonograph cabinet comprising a box, essentially square in conformation but having a thickness substantially less than other dimensions. The casing is provided with rounded corners, two side-by-side grills near the top of one of the larger faces, and a handle folded into one of the edges. Each one of these features is contained in a prior patent.


3
We feel the lower court was quite correct when it held that "A number of references may be used in rejecting a claim to a design if each of the features is old and no invention is involved in combining them." Therefore, the judgment of the District Court is


4
Affirmed.